Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-21-00097-CV

                                  IN THE INTEREST OF E.I.W.

                     From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI20395
                         Honorable Cynthia Marie Chapa, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 23, 2021

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that he no longer wishes to

pursue this appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).

                                                   PER CURIAM